DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated June 11, 2021 was submitted on September 13, 2021 and a supplemental amendment was submitted on October 4, 2021.  Claims 1, 8, 13 and 15 were amended.  Claims 21-33 were added.  Claims 1-33 are currently pending.  Claims 8-20 have been withdrawn from consideration.
The amendments to claim 1 have overcome the rejections under 35 U.S.C. §103 of claims 1-7 (¶¶ 7-16 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-7 has been made as detailed below.  New claims 21-33 have also been addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 21-23, 25-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (“3D Fibre Reinforced Polymer Composites”, Elsevier Science Ltd., 2002, cited in previous Office Action) in view of either of Wang et al. (“Preparation of Carbon Fiber Powder-Coated Z-Pins and Experimental Study on the Mode I Delamination Toughening Properties”, Polymer Composites, Volume 37, Issue 12, pp. 3508-3515, December 2016, cited in IDS submitted December 22, 2020) or Jones (U.S. Patent No. 6,514,593) and further in view of Pherson (U.S. Patent Application Publication No. 2013/0161331 A1) and Shi (German Patent Publication No. DE 20 2011 002397 U1, machine language translation provided and cited below, cited in previous Office Action).
Regarding claim 1, Tong discloses a method of fabricating a composite part (pg. 206 of Tong, fabrication of z-pinned composites), the method comprising: placing layers of reinforcement fibers over a tool to form a laminate of composite material to be cured with a first resin (pg. 206, Fig. 9.2 of Tong, uncured composite prepreg laminate placed on tool); forming a filament fastener comprising bundled fibers (pg. 206, Fig. 9.2 of Tong, pins; pg. 208 of Tong, pins made of composites including fibers such as carbon or glass fibers); coating the filament fastener with a second resin (pg. 208 of Tong, pins made of pultruded composites including a resin such as epoxy or BMI which would necessarily form a coating on the z-pins); inserting the filament fastener into the laminate through a plurality of the layers (pg. 206, Fig. 9.2 of Tong, pins inserted into prepreg laminate); and curing the filament fastener within the laminate to bind the plurality of the layers of the laminate via bonding of the first resin and the second resin to form the composite part with delamination resistance (pg. 206, Fig. 9.2 of Tong, Stage 3, cured z-pinned composite; resin on pins would necessarily bond to resin matrix or prepreg material during curing of z-pinned laminate).
Tong does not specifically disclose that the filament fastener comprises a core thread of bundled fibers and one or more texture elements around the bundled fibers and wherein forming the fastener comprises adding the one or more texture elements as additional material to the core thread to increase surface bonding area extending radially from the core thread.  Wang, however, discloses a physical coating method for z-pins to improve the adhesion property of the z-pin and a laminate (Abstract, ¶ spanning pp. 3508-3509 of Wang).  The coated z-pins of Wang include one or more texture elements around the bundled fibers which increase surface bonding area 
Neither Jones nor Wang specifically disclose coating the filament fastener including the one or more texture elements with a second resin is chemically compatible with the first resin.  Pherson, however, discloses coating a z-axis reinforcing fiber with a resin prior to insertion into a prepreg laminate ([0064] of Pherson).  Shi discloses implanting a partially cured composite rod or z-pin into a composite laminate such that crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate ([0006] of Shi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to coat the textured z-pin in the modified method with a resin prior to inserting the z-pin into the laminate as taught by Pherson ([0064] of Pherson).  One of skill in the art would have been motivated to do so in order to provide a surface of a partially cured resin on the 
Regarding claim 2, Shi discloses that inserting the filament fastener into the laminate comprises: indexing the laminate with a pressure foot ([0007] of Shi, pressure foot lowered onto material); guiding a piercing pin through the pressure foot to pierce the laminate and form a hole in the composite material in an uncured state ([0007] of Shi, hollow needle pierces material); feeding the filament fastener through the pressure foot and into the hole using a feed pin guided through the pressure foot ([0007] of Shi, rod displaced outwards from the inside of the needle while needle is being retracted so that rod remains in cavity created by needle); and cutting the filament fastener proximate to a top surface of the laminate ([0007] of Shi, rod cut transversely).  According to Shi, the method of inserting z-pins achieves uniform quality over large areas ([0002] of Shi).  It would therefore have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the z-pin insertion method of Shi in the modified process.  One of skill in the art would have been motivated to do so in order to achieve uniform quality over large areas as taught by Shi ([0002] of Shi).  
Regarding claim 5, Tong discloses that the method further comprises: inserting multiple ones of the filament fastener to join multiple laminates prior to cure to prevent delamination of the composite part (pg. 206, Fig. 9.2 of Tong, multiple pins inserted into laminate; pg. 205, end full ¶ of Tong, z-pins reduce delamination).
Regarding claim 6, Tong discloses that the method further comprises: inserting the multiple ones of the filament fastener at intersecting angles to lock plies of the laminate (pg. 218, Fig. 9.15 of Tong).
Regarding claim 7, Wang discloses that the second resin maintains an orientation of the one or more texture elements with respect to the bundled fibers (pg. 3511, Fig. 4 of Wang, resin in z-pin maintains orientation of texture elements with respect to bundled fibers of core).
Regarding claim 21, Shi discloses that: the first resin and the second resin comprise a thermoset resin ([0006] of Shi, crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing).
Regarding claim 22, Shi discloses that: the filament fastener is spooled as a continuous thread that is inserted into the laminate and then cut ([0006] of Shi, micro-rod wound onto material roller so that rods can be unrolled and integrated into the insertion device).
Regarding claim 23, Shi discloses that: cross-linking occurs between the first resin and the second resin during the curing ([0006] of Shi, crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing).
Regarding claim 25, Shi discloses that the core thread is non-rigid ([0006] of Shi, micro-rod wound onto roller; micro-rod would necessarily be non-rigid to be wound onto roller; partially cured rod material would necessarily have some degree of flexibility).  The examiner notes that the term “non-rigid” is not defined and would therefore encompass materials having any degree of flexibility.
Regarding claim 26, Wang discloses that the texture elements comprise fibrous material forming soft barbs (pg. 3511, FIG. 4c of Wang, carbon fiber powder coated z-pin).
Regarding claim 27, Wang discloses that the texture elements comprise chopped fibers extending radially from the core thread (pg. 3511, FIG. 4b of Wang, chopped carbon fiber powder coated z-pin has fibers extending radially from core).
Regarding claim 28, Tong discloses that the first resin comprises a thermoplastic resin (pg. 208 of Tong, Z-fibers can be inserted into thermoplastic composites) but does not specifically disclose that the second resin comprises a thermoplastic resin.  Jones, however, discloses z-pins made of a fiber reinforced thermoplastic material (5:19-21 of Jones).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a Z-pin comprising a thermoplastic resin as taught by Jones as a Z-pin for a thermoplastic composite as taught by Tong.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 30, Jones discloses that the texture elements form a ring texture around the core thread (FIG. 2 of Jones).
Regarding claim 31, Jones discloses that the ring texture comprises annular rings (FIG. 2 of Jones).
Regarding claim 32, Jones discloses that the annular rings are molded to the core thread (6:28-33 of Jones, Z-pins made by molding process).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tong, either of Wang or Jones and Shi and Pherson as applied to claim 1 above and further in view of Hoffmann et al. (“Pullout performance of circumferentially notched z-pins in carbon fiber reinforced laminates”, Composites Part A, 110, pp. 197-202, May 2018, cited in previous Office Action).
Regarding claim 24, neither Tong, Wang nor Shi specifically disclose that the filament fastener includes a tip to facilitate insertion of the filament fastener into the laminate.  Hoffman, however, discloses a z-pin reinforcement with a sharpened tip to facilitate insertion into a composite laminate (pg. 198, FIG. 2, right col, 2nd full ¶ of Hoffman).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the z-pin in the modified process with a sharp tip to facilitate insertion into a composite laminate as taught by Hoffman (pg. 198, FIG. 2, right col, 2nd full ¶ of Hoffman).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of either Wang or Jones and Shi and Pherson as applied to claim 1 above and further in view of Dolzinski et al. (U.S. Patent Application Publication No. 2013/0266765 A1, cited in previous Office Action).
Regarding claim 3, Shi discloses that the curing integrally embeds the filament fastener in the laminate to form a monolithic composite structure ([0006] of Shi), crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate) but does not specifically disclose that the filament fastener and the laminate comprise a .
Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Jones, Shi and Pherson as applied to claims 1 and 30, respectively, above and further in view of Zhang et al. (“Experimental Study on the Performance of Twisted Fiber Reinforced Composite Z-Pin”, 21st International Conference on Composite Materials, Xi’an, 20-25th August 2017, http://www.iccm-central.org/Proceedings/ICCM21proceedings/papers/4401.pdf).
Regarding claim 29, Jones does not specifically disclose that the filament fastener is configured as a screw such that fibers are not broken in construction of the filament fastener.  Jones, however, discloses forming annular rings projecting radially from the z-pin core to improve bonding of composite materials (FIGS. 2 and 6 of Jones).  Zhang discloses twisted fiber reinforced Z-pins wherein the twisting produces helical grooves (i.e., texture) on the surface of the pins which improves interlaminar bonding of composite laminates using the z-pins (Abstract, Conclusion of Zhang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the projections in Jones as helical or screw-like projections since Zhang discloses that helical grooves formed on the core of Z-pins 
Regarding claim 33, Jones and Zhang suggest that the ring texture comprises a spiral that forms a helical shape around the core thread (see analysis of claim 29 above).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Hoffman does not disclose adding additional material to the core thread to increase surface bonding area as recited in claim 1 (¶ spanning pp. 6-7 of the amendment).  The Office Action, however, is now relying upon Wang and Jones to address this limitation.
The applicant also asserts that Shi does not disclose coating the texture elements with a second resin that is chemically compatible with the first resin (pg. 7, 1st full ¶ of the amendment).  The Office Action, however, is now relying upon Pherson to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746